UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA

John Doe
Plaintiffs}

" Civil Action No. 3:19-cv-00038

 

 

The Rector and Visitors of the University of Virginia et al
Defendant(s} ,

DISCLOSURE OF CORPORATE AFFILIATIONS AND OTHER ENTITIES WITH A DIRECT FINANICAL
INTEREST IN LITIGATION

 

ONLY ONE FORM NEEDS TO BE COMPLETED FOR A PARTY EVEN IF THE PARTY IS REPRESENTED BY MORE THAN ONE ATTORNEY. DISCLOSURES MUST BE FILED ON
BEHALF OF INDIVIDUALS AS WELL AS CORPORATIONS AND OTHER LEGAL-ENTIMIES. COUNSEL HAS A CONTINUING DUTY TO UPDATE THIS INFORMATION,

IF YOU ANSWER "YES" TO ANY OF THE FOLLOWING QUESTIONS, THIS STATEMENT MUST BE FILED IN ECE AS A POSITIVE CORPORATE DISCLOSURE STATEMENT.

Pursuant to Standing Order entered May 15, 2000,

Thomas A. DePasquale who is Defendant
(Name of party you represent} (Plaintiff/Befendant

 

 

makes the following disclosure:

1. fs the party a publicly held corporation or other publicly held entity?
(Yes [X]No

2, Does the party have any parent corporations?

[_]Yes [X]No

If yes, identify all parent corporations, including grandparent and great grandparent corporations:

3. Is 10 percent or more of the party's stock owned by a publicly held corporation or other publicly held entity?
[]Yes [X]No

if yes, identify all such owners:

4. is there any other publicly held corporation or other publicly held entity that has a direct financial interest in the outcome

of the litigation?
Yes No

if yes, identify all such owners:

5. is the party a trade association?
[_}Yes No

if yes, identify all members of the association, their parent corporations, and any publicly held companies that own ten (10%}
percent or more of the party's stock:

AL ZF fhe July 41, 2019

Cee / (Signature) —~ (Date)

 
